EXHIBIT 10.17.4





November 10, 2015


Mr. David Heede
Weaver View
Bentley Fold
Ellastone
Ashbourne
Derbyshire
DE62GX


Dear David:


I would like to confirm the terms of your key compensation components as agreed
to by the management of Molson Coors Brewing Company (“Molson Coors”) in
connection with your assignment as the interim Chief Financial Officer of Molson
Coors, which you will assume as of November 16, 2015. At the end of the
assignment, you will return to your role as Chief Financial Officer of Molson
Coors Europe, though others may cover those duties on an interim basis during
your assignment.
•
Monthly Retainer. You will receive an additional stipend of GBP 10,000 (gross)
per month during the period of the assignment. This amount will be paid by your
current payroll in the UK, following normal payroll procedures. There will be no
changes to your base salary, MCIP or LTIP targets or plan entities as a result
of the assignment.



•
T&E and Housing. Molson Coors will provide or otherwise reimburse you for all
necessary travel and entertainment expenses arising as a result of the
assignment, including reasonable travel costs for your family (with CPLO
approval). For the term of the assignment, Molson Coors will also provide you
with short-term housing or otherwise reimburse you for hotel costs in the Denver
area.



We are in the process of having the Compensation and Human Resources Committee
formally approve this, which we anticipate shortly.
Please let me know if you have any additional questions.


Best Regards,
Mark Hunter
cc: Sam Walker




Acknowledged and Agreed:


/s/ David A. Heede
David A. Heede



